Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/679,741 filed on 11/11/2019. Claims 1-22 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application Nos. REPUBLIC OF KOREA 10-2019-0040295 filed on 04/05/2019, and REPUBLIC OF KOREA 10-2018-0150085 filed on 11/28/2018, has been made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
Claims 1-22 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Zheng et al. (US 20200163037 A1; hereinafter “Zheng”)
Oh et al. (KR 20200017711 A; hereinafter “Oh”) 
3GPP TS 38.213 V15.3.0 (2018-09) (hereinafter “NPL1”)
Shi (US 20120189085 A1)
Kinthada Venkata et al.  (US 20180049082 A1; hereinafter “Kinthada Venkata”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“determining a plurality of decoding priorities of a plurality of candidate indexes of the SSB; and 
performing decoding on the PBCH based on the plurality of decoding priorities.”
In contrast, the closest prior art, Zheng, discloses an operating method of a terminal in a wireless communication system including a cell and the terminal (Fig. 1), the operating method comprising: receiving an external signal including a synchronization signal block (SSB) from the cell, the SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) ([0098], [0111]); and obtaining a cell identification number of the cell using the PSS and the SSS (0111]). Zheng further discloses receiving a synchronization signal (SS) burst with a plurality of SSBs on a plurality of beams, wherein each SSB index may correspond to a beam direction ([0116]). But Zheng does not disclose decoding priorities of a plurality of candidate indexes of the SSB and performing decoding on the PBCH based on the plurality of decoding priorities.
However, in the same field of endeavor, Oh discloses an operating method of a synchronization device in a 5G Relay system (Fig. 2; Synchronization device 210) in a wireless communication system including a cell and the synchronization device, the operating method comprising: 
receiving an external signal including a synchronization signal block (SSB) from the cell, the SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) (P. 9, Lines 6-8; P. 10, Lines 5-16, and Fig. 4: The 5G PSS demodulator 430, 5G SSS demodulator 440, and 5G PBCH demodulator 450 receive PSS, SSS, and PBCH in a system signal block in an external signal.);
analyzing correlations to the received PSS and SSS signals by comparing external signals to a plurality of candidate bipolar internal signals preconfigured at respective carrier frequency positions of the synchronization raster in the frequency domain, and obtaining a cell identification number of the cell corresponding to the largest correlation value (P. 8, Lines 41-46, and Fig. 4; P. 10, Lines 27-43 and Fig. 4; P. 18, Line 28 to P. 19, Line 24 and Figs. 10A, 10B, 13, and 14); and
performing decoding on the PBCH for the cell corresponding to the largest correlation value (P. 11, Lines 1-11 and Figs. 4, 11A and 11B: TDD switching unit 460 derives the number Lmax of PBCHs according to a carrier frequency and demodulates a PBCH having a Gold-Sequence with DMRS; P. 20, Lines 43-45: PBCH extraction process of 5G NR, which is performed after PSS / SSS.).
Nevertheless, Oh discloses performing correlations by comparing to internal reference signals configured according to frequency locations, not according to SSB indexes as claimed. Furthermore, Oh describes a cell search method for a synchronization device in a relay, not in a terminal. Oh also discloses extracting an SSB index derived from decoded PBCH-DMRS (P. 11, Lines 1-11 and Fig. 15), but the SSB index for the identified cell in Oh is derived after PSS/SSS decoding.
Next, NPL1 discloses a plurality of candidate indexes of the SSB are provided to a UE by higher layer signaling, each SSB index corresponding to a beam (P. 13, Sec. 6 Link Recovery Procedures). But NPL1 is silent about determining a plurality of decoding priorities of a plurality of candidate indexes of the SSB.
Shi discloses estimating phase offset in the received external signal, a factor associated with communication of each of the cell and the terminal, to ensure determining accurate channel estimate (Abstract) (relevant to claims 6 and 17); and Kinthada Venkata discloses reporting to the target cell when the decoding of PBCH received from the target cell is successful ([0075] and Fig. 8) (relevant to claims 11 and 19). But Shi and Kinthada Venkata also do not disclose the above claimed features of claim 1.
Thus prior art of record documents, individually or in combination, fail to disclose “determining a plurality of decoding priorities of a plurality of candidate indexes of the SSB”; and “performing decoding on the PBCH based on the plurality of decoding priorities”.
Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claim 20 mutatis mutandis.  Accordingly, claims 1-12 and 20-22 are allowed.

Regarding claim 13, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“selecting a first candidate index among a first plurality of candidate indexes of the SSB as indicating the selected transmission beam based on a first amount of correlation between the external signal and a first internal signal of the terminal; and 
performing decoding on the PBCH using the first candidate index.”

Similar reasoning applies to claim 13 mutatis mutandis as discussed above for claim 1. Therefore, claim 13 is allowable over the prior art of record. Accordingly, claims 13-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471